Earl Warren: Dewey McLaughlin et al., Appellants, versus Florida. Mr. Coleman, you may continue your argument.
William T. Coleman, Jr.: Good morning Mr. Chief Justice and may it please the Court. Yesterday, Mr. Justice Brennan made the suggestion by one of his questions that if we are correct with respect to the constitutionality or lack of constitutionality of the Section under which the appellants were convicted, because that statute refers to race, then we really don’t get to the other questions we raised, namely constitutionality of the general anti-miscegenation statute. So, I'd like to spend my few remaining moments just directing my attention to the statute under which the parties were convicted.
Potter Stewart: Of course, presumably, if the statute under which the appellants were convicted is unconstitutional, so would be the anti-miscegenation statute. Isn't that correct?
William T. Coleman, Jr.: But Mr. Justice Stewart, I would certainly --
Potter Stewart: The reasoning is right.
William T. Coleman, Jr.: I would certainly say that in a brief where we attacked the anti-miscegenation statute, I think McLaughlin versus Florida would play a prominent part. As I told you, we've set forth the statute on page 2 of our brief and the statute refers to race in at least three places. In addition, the charge of the Court and most the trial made it quite clear that, depending upon the races of the party, there would either be a conviction or not a conviction. Now, we think that there's no doubt in this case that the bite of the statute, the guts of the statute, is race. And therefore, it's directly in conflict with numerous decisions of this Court, all of which have been unanimous on this point that where the state imposes penalties based upon the race of a party, that statute clearly violates the Fourteenth Amendment. And, indeed, in the voting case written by Mr. Justice Clark just last term that even though the appellants were not able to show that it made a difference, nevertheless, because that statute referred to race and -- and required the state to designate the race of the party, the Court said the statute was unconstitutional. In this case, we not only have what we had in Anderson but we do have the fact that these people either go to jail or they remain free based solely upon their race. And we think that certainly the Dorsey case where you had the prohibition against interracial boxing and, certainly, the state could outlaw all boxing and you may have a due process argument, but that is not what we have here. But, because they said that Negroes and Whites could not box, the Court struck that statute down because once again it refers to race and, Mr. Justice Harlan, I think this answers your question. And, there, assuming and let's go back to when we both remember in the great second Joe Louis-Billy Con fight, that if the statute had prohibited that fight, Mr. Con would have lost money and Mr. Louis would have lost money. And, the fact that one was White and one was Negro so they both lost money, nevertheless, would not mean that the Court would still not strike the statute down. So, I think you have the same thing here. The fact that one appellant is said to be White, the other is said to be Negro, and they both go to jail doesn't in any way change the rule of this Court that, where the statute refers to race, it's clearly unconstitutional.
Potter Stewart: You're asking us to overrule the Pace case?
William T. Coleman, Jr.: But, sir, with respect to that, our position is that you really don't have to overrule Pace, although we think it should be overruled, because, as we understand Pace, there, you had a fornication statute. And, the general statute made everyone guilty if he and she engaged in fornication --
Speaker: (Inaudible)
William T. Coleman, Jr.: That's right. Yes, sir. Yes, but --
Speaker: (Inaudible)
William T. Coleman, Jr.: Yes. Well, we think it's clear and the one thing that this Court's decision, since 1954 and indeed we think 1937, made it clear that where the state inserts race in the statute and -- and the offense or lack of offense depends upon the race of the party, that clearly violates the Fourteenth Amendment. And, we think that that is a question that is just -- ought to be beyond argument at this day in the Court. But getting back, Mr. Justice Stewart, to the product -- I mean, to the Pace case, as we understand it, there, what the state did was to make a different penalty if the parties were of a different race.
Potter Stewart: The reasoning of the Court, at least part of the reasoning of the Court in the Pace case was the same as that suggested in Mr. Justice Harlan's question yesterday.
William T. Coleman, Jr.: Yes, sir.
Potter Stewart: That is, that both the Negro and the White person were punished equally, neither one was discriminated against in the --
William T. Coleman, Jr.: Yes, sir.
Potter Stewart: In the --
William T. Coleman, Jr.: Yes, and we -- what we think that (Voice Overlap) ---- the punishment.
William T. Coleman, Jr.: Yes. Well, we think that's true in the school cases. That's true in the bus case. Certainly, I would much rather argue that you're really not giving -- that you're imposing upon me indiscriminant equality if you say I cannot marry a particular person than if you say that I can't go to PSAT but I can go in PS20. I think that it's easy -- my case is easier than the school cases because I think that it's just hard for me to imagine someone saying that I'm getting equality because I can marry someone else but I can't marry the person I really want to marry because --
Potter Stewart: So, you are asking us flatly to reject that part of the reasoning of the Pace case, are you not?
William T. Coleman, Jr.: Yes, sir, I am. And, I think that the decisions of this Court have made it clear that, I think this wonderful phrase which appears in Justice -- Mr. Justice Clark's opinion also in one of Mr. Justice Goldberg of this superficial equality, and I think that's basically what you have and this Court has rejected it and I think they ought to reject it in this case.
Arthur J. Goldberg: (Inaudible)
William T. Coleman, Jr.: I would think --
Potter Stewart: Under the -- under that Act, there is no such thing as a Negro restaurant.
William T. Coleman, Jr.: That's right. I want to make it clear. I think that one of the great things that the -- that not only the Constitution but also ever federal statute that I have been able to read never refers to Negro or to White. It just says you can't do something because of race, and that's basically what I think we hope, in the 20 -- the second half of the 20th Century, this Court is finally coming around to. And, I think that's what the decisions represent.
Tom C. Clark: As I read your -- as I read your brief -- well, you seem to contend that the state has not met the burden of proof, that is they have not proved on that these parties are not married. Are you abandoning that now?
William T. Coleman, Jr.: No, sir. I am not abandoning -- I am not abandoning that argument. I'm not abandoning the argument that the statute is vague. I'm not abandoning the -- Mr. Pollak will argue the anti-miscegenation, we're not abandoning that, but we do think that it's so clear on so many different grounds that this conviction must be versed -- reversed. That the one I am pressing now is the one suggested by Mr. Justice Brennan, namely because the statute refers to race, the bite of the statute is race, that every decision of this Court is necessarily unconstitutional.
William J. Brennan, Jr.: Just one last question, if I may, Mr. Coleman. The -- that the state did not proved the element of the offense, you argued that -- as Mr. Justice Clark suggested, that also it has a problem with the definition of Negro and color.
William T. Coleman, Jr.: Yes, sir.
William J. Brennan, Jr.: Now, I gather -- do I correctly understand that argument that this is really a buoy kind of vagueness.
William T. Coleman, Jr.: Yes.
William J. Brennan, Jr.: And that the statute, on that ground alone, is vague in that sense --
William T. Coleman, Jr.: Yes, sir.
William J. Brennan, Jr.: Was unconstitutionally applied?
William T. Coleman, Jr.: Yes, sir.
William J. Brennan, Jr.: And, if that argument persuades us then, I guess, we'll reach none of these other questions in solving it.
William T. Coleman, Jr.: That's true, sir, but I do think that the easier question under the --
William J. Brennan, Jr.: Yes.
William T. Coleman, Jr.: -- the decision of this Court is that because the statute mentions race three times. The judge said that you can't convict these people if their race is different from what the state claims. The fact that the information says that and that's what the trial is all about, that on that ground, that even -- that's the easiest ground, based upon the previous decision of this Court in which to reverse the conviction.
Speaker: Well, it's very difficult to deal with the question, the argument of vagueness without an implicit assumption that if the statute had not been vague, it would have been alright. It's pretty hard to --
William T. Coleman, Jr.: Yes. Well, I think that's why, basically, I think the -- this wonderful phrase that --
Speaker: In other words, what I'm saying is we can't --
William T. Coleman, Jr.: -- race is constitutionally irrelevant.
Speaker: It's pretty difficult to avoid this question by the vagueness argument, it seems to me.
William T. Coleman, Jr.: Yes, sir.
Speaker: Are you going to deal, Mr. Coleman, or is Mr. Pollak going to deal with the argument that the Fourteenth Amendment, taking in the context of which -- of the Freedmen's Bureau Bill and the first civil rights bill, the Civil Rights Bill of 1866, was excluded from the reach of the Fourteenth Amendment?
William T. Coleman, Jr.: I was going to deal with that issue if it got to me before 20 minutes after 10. Now, it is -- Mr. Pollak is going to deal with the Fourteenth Amendment.
Earl Warren: Mr. Pollak.
Louis H. Pollak: Mr. Chief Justice and may it please the Court. Mr. Justice Harlan, what Mr. Coleman was trying to say is that your timing was exactly perfect because it is exactly to this that I wish to address myself. Mr. Coleman has demonstrated, I think, conclusively that this case can be disposed of if the Court so chooses wholly on the invalidity of Section 798.05 standing alone, as Mr. Justice Brennan's question yesterday implied. But, we -- we propose to argue, and this will be my burden, that the invalidity of that statute under which appellants were convicted is compounded to the extent that the statute incorporates the Florida anti-miscegenation statutes prohibiting marriage between residents of Florida of the different races. And, I say the invalidity is compounded, the invalidity of a basic statute is compounded advisably in that -- to emphasize our feeling that however unconstitutional 798.05 is, standing alone, an unequal criminal law it -- a law which prohibits on racial grounds, prohibits the sacrament of marriage to persons of different marital -- races is, if there is such a concept in our law, even more unconstitutional. Now, I think -- perhaps I should first say a word as to whether the issue was here because the state has raised some question as to whether the issue is here. Let me say very briefly that, with respect to Florida's contention that the burden of proof is not on the state of showing the non-marriage of defendants in a prosecution under 798.05, the state's contention on this, first of all, is simply inconsistent with the only relevant authority, as Florida practically concedes the Board case discussed in both briefs. But, more precisely and I think dispositively, the trial court's instructions in this case are flat at page -- the record at page 93 indicates that the burden is on the state of demonstrating that ingredient of the offense, namely that the defendants are not married. That's one of the three ingredients of the offense that the state must prove beyond the exclusion, as the trial judge put it, of every reasonable blood. The -- so -- and, the construction put on the statute by the trial judge in the case which is before this Court, convictions affirmed by the state Supreme Court, I would say are conclusive. This Court's language in the case referred to yesterday by Mr. Coleman, the decision in Terminiello, 337 U.S. page 1 and page 5, that language is absolutely conclusive on this question. So, the burden of proof was on the state. There was evidence in the record, I think it's clear, from which a jury could have concluded that there was a common law marriage, also could have concluded that there was not if the jury had been permitted to reach that issue. And, I would particularly refer the Court and then I will leave the factual problems to the testimony at the top of page 30 of the record, the first answer in which the landlady of appellant refers to her husband and her. Now --
Earl Warren: Mr. Pollak, weren't both of these people married to others?
Louis H. Pollak: Mr. Chief Justice, there was testimony by some witnesses that one or -- that, I think with respect to each the defendants --
Earl Warren: Yes.
Louis H. Pollak: That they had made some such statement. Now, I would say as to that, but it would be within the jury's province to believe or disbelieve that portion of the narrator's testimony.
Earl Warren: Was there any evidence to the contrary?
Louis H. Pollak: There was also evidence that Mrs. McLaughlin or Mrs. Hoffman, as she's referred to in the record, has described herself as married to McLaughlin, Mrs. Goodnick so said on page 22 of the record.
Earl Warren: Well, that wasn't her testimony. That was an ex parte statement, wasn't it? Out of Court?
Louis H. Pollak: But -- but that was true of all the testimony in this case, Mr. Chief Justice. The testimony with respect to marriage to others was also hearsay or ex parte testimony. There is no testimony in this record forthcoming from the appellants themselves who were the defendants and who did not take the stand. So that, all the testimony is of the same hearsay character and our position on this is merely, Mr. Chief Justice, that if a jury were permitted to consider the testimony, it might have come to either position. When Mrs. Goodnick says on page 30, speaking of the appellants, “I know he is husband and wife and they pay me the rent. I didn't bother them”, I suggest to this Court that that is evidence from which a jury could have concluded that these were people who held themselves aught to be -- and were thought to be married to one another. But, a jury could have certainly come to the opposite conclusion, I wouldn't begin to challenge it. Now, to come -- to reach Mr. Justice Harlan's question, granted that the state have the burden of proving non-marriage and that the issue is here, the state's suggestion that failure to object to the challenge keeps it out of this record is in view of the Terminiello case. And, in view of the statutes referred to the Florida statutes, referred to in our reply brief, and I refer to pages 13 through 17 of our reply brief on the question of the state practice, I think that issue is foreclosed. Now, Mr. Justice Harlan asks whether there is not merit in the contention that the legislative history of the Civil Rights Bill of 1866 --
Speaker: I didn't put my question that way. I said whether you're going to discuss it.
Louis H. Pollak: I am, and I apologize for rephrasing your question that way. We submit, if the Court please, that the legislative history of the Fourteenth Amendment properly understood, reflects no equation between, as Florida has suggested, the Civil Rights Act of 1866 and Section 1 of the Fourteenth Amendment, no identity, that is, to be sure it was a purpose of the Fourteenth Amendment to put the 1866 Act on cons -- on a constitutional and unrepealable level. But, Florida suggests that it was to do no more than that, that the Fourteenth Amendment was limited by the terms and immediate explicit purposes of the 1866 Act. I suggest that the -- we have an exact direct test of whether this precise equation can be maintained. If we look to find whether there are other problems excluded from the ambit of the 1866 Act which have been found by this Court to be within the ambit of the Fourteenth Amendment then, I submit, the asserted equation wholly breaks down. To make this test, we have quoted in our reply brief from language by the manager of the bill -- the Civil Rights Bill showing that he did not conceive as covering questions of jury service, questions of suffrage, or questions of attendance at schools, all issues are much mooted in the debate, with respect to each of these, it's our elementary jurisprudence that this Court has, for decades, found the juries in Strauder versus West Virginia, suffrage in Nixon versus Hern and in Nixon versus Condon, schools surely before Brown versus Board of Education at least back to Missouri, ex rel. Gaines against Canada, but all of these issues have been found to be within the ambit of the equal protection clause of the Fourteenth Amendment. So that, unless those decisions, all of them, were fundamentally misdecided by this Court, then the position taken by the State of Florida breaks down. We have taken the liberty of putting in our reply brief extensive excerpts from Mr. Bickel's masterly article on the original understanding of the Fourteenth Amendment, the article published a year following this Court's decision in Brown, because he there examines with a particularity that I know of, and no other source, the assert -- precisely the asserted equation which Florida submits and he -- he takes the full canvas of the legislative history of the Freedmen's Bureau Bill, the Civil Rights Act of 1866, and the ultimate Amendment. And --
Speaker: I take -- I take that you start from the premise and that's the way I read your reply brief, that if we had simply the Freedmen's Bill -- the Freedmen's Bureau Bill or the Civil Rights Bill of 1866 and we had this question, the anti-miscegenation question, under those Bills you would agree with the state that they were not within the ambit of those Bills.
Louis H. Pollak: I think that --
Speaker: You seem to say that in your brief.
Louis H. Pollak: I think a very strong case can be made for that proposition.
Speaker: Well, you go further than that in your brief and recognize it, I think. Now, isn't -- isn't the question that you should address yourself to was, if that is the premise, whether the legislative history of the Fourteenth Amendment itself -- itself contains any evidence one way or the other that it was intended to draw back or leave the Courts free or leave the legislature free to deal with the anti-miscegenation questions which, on the premise that you start from I think that you -- I understood you to start from, were excluded from the earlier legislation?
Louis H. Pollak: Well, Mr. Justice Harlan, I cannot offer to you anything in the sense of positive legislative history that would support the notion that at the time it was supposed that at a later time, this issue of miscegenation might come within the ambit of the Amendment. At the same time, I can't offer to you with any conviction legislative assurance that the other problems which have been judicially determined to come within the ambit of the Amendment were so understood at the time. I think Mr. Chief Justice Warren's characterization in the Brown case of the evidence as inconclusive could certainly embrace this issue as well. What -- the reason that I -- that we -- that we offered Mr. Bickel's conclusions to you without attempting to impose on you all the substructure of history, which is of course in Mr. Bickel's article, is that the conclusions that he reaches are in essence, that the -- that the coalition of radicals and conservative republicans who were the majority, who were responsible for the enactment of the Amendment, proposal of it in the Congress, were essentially reaching a compromise under which, as Mr. Bickel puts it, the conservatives could go before the country saying, “We did not pass an Amendment which affects schools or voting or jury service or anti-miscegenation laws”. And at the same time, the radicals could feel that they had an Amendment which, in the fullness of time whether through legislative or through judicial elaboration, would be found to have a more spacious -- a more spacious context. Now, that -- I offer you that simply as the conclusion of I think the best student of that legislative history --
Speaker: As I read Mr. Bickel's article though, he doesn't suggest that there was any of that compromise as you call it. It was anything more than a subjective compromise which he infers. It wasn't an expressed compromise.
Louis H. Pollak: That is unquestionably true, Mr. Justice, and I think we are -- we are in a situation, and I mean not just this Court but the country, in interpreting -- in the middle of the 20th Century the Fourteenth Amendment where we have to make ultimately this most sensitive kind of historic judgment that can't be demonstrated one way or another on the basis of an isolated statement by Congressman Bingham and Congressman -- Congressman Wilson, or whatever. I wouldn't -- I wouldn't feel -- I wouldn't feel it appropriate to ask to find a sentence in isolation saying, “Yes, we'll get rid of anti-miscegenation laws this way of controlling it in this kind of constitutional interpretation”. I only submit, with respect to this entire issue, that to try to find a -- to insist upon a statement in 1866 that the impact of the Amendment would be to erase such statutes, would be to erect a narrow standard -- a too narrow standard of legislative understanding of a constitutional Amendment as opposed to a statute which does violence to the kind of constitutional interpretation signaled of course by the Brown case and by the other fundamental cases construing the Fourteenth Amendment. Now, I think the State of Florida --
Speaker: Well, when we deal with ordinary statutory construction, we frequently, even sometimes when the words of the statute, plain meaning if you please, would indicate one result and we find the legislative history that puts a gloss on that interpretation, we of course interpret this statute as, we think it was the intent of Congress, it should be construed. There's no different approach surely when it comes to construing what is within and without a particular constitutional provision in terms of the so-called legislative history that preceded it. You wouldn't disagree with that, would you?
Louis H. Pollak: I wouldn't disagree with that, Mr. Justice Harlan. What I would urge upon this Court is that I think that the whole genius of its adjudications has been that -- it has known that it is a Constitution which it -- which you, sirs, and your predecessors have been expounding and the intentions which go into the passage of a constitutional Amendment are more spacious intentions normally than those that go into the statute. And with respect exactly to the Fourteenth Amendment, it seems to me, we have -- we have an elaborate history demonstrative of just this -- just this -- the spaciousness and that's why, without attempting to impose particularities of debate on you at this time, I have urged Mr. Bickel's analysis of that history.
Arthur J. Goldberg: You mean, you're urging the Court's analysis in Brown, and you just said that in -- in approaching this problem, that we really have turn the clock back to 1868 when the Amendment was adopted or even 1896 when questions of race was lifted, we must consider (Inaudible) in American life throughout the nation. That's the type of approach that I take that you're suggesting us.
Louis H. Pollak: I am -- I am urging exactly that approach of course, Mr. Justice Goldberg, but I didn't mean to think -- to allow you to think that, in urging that approach, I understood this Court as -- as rejecting or thinking irrelevant what essentially was the real original understanding and the spaciousness of that understanding at the time. The -- in the two minutes remaining to me, because we wish to save some time for Mr. Coleman's rebuttal, I would like to urge on this Court that the -- of course Florida has, as every state has, a paramount interest in the matrimonial institution. The question is whether the regulations it makes are rational regulations, such as those that deal with consanguinity. Regulations that have a racial dimension are inherently, intrinsically suspects in terms of our fundamental institutions. The notion that the federal Constitution controls even the state's paramount interest in matrimony, as I think evident from the fact that -- at each term of Court, this Court in the name of the Full Faith and Credit Clause will -- will intervene with respect to one or another act of state authority in the area of marriage. The -- and, I take it that one would not urge that the Full Faith and Credit Clause was a weightier provision of the Constitution in the Fourteenth Amendment. I would take it -- that to be true except that the State of Florida, to my astonishment, urges that the Fourteenth Amendment is not a part of the Constitution. It remakes an argument flatly rejected by this Court with respect to the submission of the Amendment. I would say, only to that, that apart from the rather radical consequences of reading the Fourteenth Amendment out of Constitution, Florida's argument would also require this Court to read Amendments One through Ten out of the Constitution. And, those Amendments, if you examine the journals of the Senate and the House, were also submitted by Congress by two-thirds of the senators and congressmen present under the guidance of Mr. Madison, not by two-thirds of the -- of the full membership of either chamber.
Speaker: Do you referred to the -- what you described as the paramount interest of the state in this area. Do you recognize any degree of the state difference and the degree of the state interest is between marriage laws and education -- public school education?
Louis H. Pollak: They seem to me on a parity, except to this extent, Mr. Justice Harlan. As I think Mr. Coleman put it, the anti-miscegenation statute is even less defensible than a state statute requiring segregation of the schools, in the sense that it imposes -- it -- state power is imposed on two persons, both of whom desire to be married, desire -- of all of personal and present rights enshrined in the Fourteenth Amendment, it's surely the most personal and present right. This Court has held since Meyer versus Nebraska, in 261 U.S., that marriage -- the right to marry and to bring up children is within the Amendment's ambit. And, in this most personal and intimate of relationships, the state is -- in bringing -- insisting on division. In the school cases, rightly as obviously I think they were decided, the states could at least urge that there was a countervailing interest of persons who did not want themselves or their children to be integrated in schools. One of this Court's -- the most rigorous critique of this Court's decision in the Brown case, with whom I -- I'm in 97% disagreement, Professor Wechsler distinguishes the school situation from the miscegenation situation in just those terms. He finds the case for the -- unconstitutionality of the miscegenation statute much more persuasive because, there, he says, by hypothesis, both parties want the association that the state is barring. I said I was in 97% difference with Mr. Wechsler only because the 3%, I would agree with is precisely that the anti-miscegenation case, the case now before this Court, is an easier case than the Brown case. Obviously, I think the Brown case was rightly decided and I think that a decision today by -- by this Court striking down, uprooting -- uprooting, root and branch, the fabric of the miscegenation laws which cover some-19 states still though, the tendency has been to repeal, such a decision will, in the fullness of time, accomplish what surely was a purpose of the Fourteenth Amendment, to write the Dred Scott decision out of our laws. There, this Court said, “Speaking of the anti-miscegenation laws, this stigma of the deepest degradation was fixed upon the whole race”. I submit to this Court, the time has come to remove this stigma from the fabric of American law.
Earl Warren: Mr. Mahorner.
James G. Mahorner: Good morning Chief Justice. I'm James Mahorner, Assistant Attorney General, will represent the appellee, State of Florida, in this cause. I would first, just to wind up, I'd liked to briefly touch on the facts with the observation that, though it was hearsay evidence for the proposition that these defendants were married to each -- to other people and if they were not married to each other and that they were Negro and White respectively, that all such hearsay evidence was in the form of admissions. While as far as the hearsay evidence concerning their being married to each other, it was hearsay evidence relating to the representation of one party which bore no admission exception to the hearsay rule and is not material evidence in this cause. And, therefore, we have for the purpose of this record before this Court ample evidence, legal in nature, that these parties were not married and we have not one iota of evidence when we consider, limited by the rules of law, as to what constitutes evidence, not one iota of evidence that these parties were married to each other. So, with that distinguishing feature and with the realization that the Court can well review the evidence that we cite, show -- to show the proposition that these Negroes were -- these parties were Negro and White and that they were not married to each other, according to what was the evidence has shown, I will proceed into the argument. The case is before this Court on three propositions. The one we will take first, and I'll give them in the order that we will give in the brief, is first, the interracial marriage, the constitutionality of the Florida Constitution provision which prohibits interracial marriage. The second is to do with discriminatory co -- aspects of Section 798.05, Florida statutes under which the accused were prosecuted which prohibited cohabitation between Negro and White couples who were not married. And, the third is the concept of the statute 798.05 is unconstitutional because it's ambiguous and it has used the term “Negro”. Now, first, to take the first one, the one that we conceive of as most important in this case, and that is the question of whether Article 16 Section 24 of the Florida Constitution which prohibits -- which prohibits interracial marriage violates the Fourteenth Amendment of the United States Constitution.
Potter Stewart: But, you're basic position is that -- well, you say it's the most important issue, you began by saying it's not before us.
James G. Mahorner: Yes, Your Honor. I said it's the most important position or issue because I feel it has the most impact on the client which I represent. But, as far as the most important issue to the case, I would well submit that the issue is not in the case. But because of the potential impact on the client that I represent, I submit that, to my client, it is the most important and that's why I wish to take it first, but it's a different concept and most important.
Potter Stewart: Your first argument is that that issue is not --
James G. Mahorner: Yes, sir.
Potter Stewart: -- before us in this case.
James G. Mahorner: Absolutely.
Potter Stewart: Because these people -- it's clear, were married to two other people.
James G. Mahorner: Yes, sir. Yes sir.
Speaker: (Inaudible) record of a divorce or anything like that?
James G. Mahorner: Your Honor, again, we would have been in a position of having to prove the negative. These parties never got divorced anywhere in the world and it was an impossible situation, and I will go into that in the second point. The impossibility of the state proving the negative in certain instances where the positive is -- the state is not required to prove it, given the case is decided where the positive is well-known by the two who are accused and can be easily proven. But --
Tom C. Clark: Didn't you prove that they lived in Florida for a certain period?
James G. Mahorner: Yes, sir, but even that would not have prevented them from getting a divorce elsewhere.
Tom C. Clark: -- in Mexico, I believe every state in the United States requires some residence of some type.
James G. Mahorner: Yes, sir, but if the term is less than two months in many states, as I understand it, or less than three.
Tom C. Clark: I was wondering whether or not if the statute requires proof of them not being married and you introduce proof that they were married and, therefore, they could not be married. It was about a year, as I remember, between the evidence -- the date that the man had said that he was married to Willie, I believe her name was, and the time of this offense. And, so, I thought perhaps some evidence that the Florida records did not show any divorce during that period might be of some probative value.What would you think of that?
James G. Mahorner: Justice Clark, our position would be, and we give this concession, I believe, advisedly and adding also to the Court, we should conceive this that, if the state had to prove that these people were not married, that they were entitled to that question to go to the jury, and that perhaps the instruction limited, and it wouldn't matter how much evidence we put on. And so, our burden would be to show as a manner of law that in this area, we didn't have to prove at all that they carried the burden and the amount of evidence that the state actually put on only has emotional aspects. As far as the actual legal question, if the state was under the burden to proof, then the jury -- they had the right to have a jury to decide and, if the state was not under the burden, then they had to put on some evidence to carry their burden and there is no legal evidence in this record which could possibly sustain any burden of proving that they were married because none of the evidence, even if all that was believed, would show that they were married.
Tom C. Clark: Usually, the burden is on them to prove they were married.
James G. Mahorner: Yes, sir, and I am citing multiple cases for that proposition and I will go -- yes, sir. Now, our first approach was the background to the federal constitution beginning with the introduction of Freedmen's Bureau Bill in January of 1866. And, we show there that this bill which guaranteed the same civil rights to Negroes that White people had at that time, that during the debates of this Bill, the question came up -- the question came up before all considering as to whether this Bill would prohibit state -- the enactment of state anti-miscegenation provisions. And, the conclusion was that it would not so prohibit and the rationale given was the same rationale recognized by this Court in Pace v. Alabama to whit that there was no discrimination because both parties stood equal and they were equally prohibited from engaging in this particular enterprise. Then, approximately April 1866, the Civil Rights Bill came in. And, surrounding that Bill was the same -- same argument and the same conclusion reached that it was not touched state anti-miscegenation statutes. And then, the same people, in June of 1866, just a few months later, and it proposed the Fourteenth Amendment -- it proposed the Fourteenth Amendment and they said, as we pointed out in our brief, the multiple statements before the whole group say that purpose of this Bill was to place the Civil Rights Bill into the constitution so that it could not be repealed by just the majority and that it was, in effect, just the first provision the con -- of the constitutional provision, Section 1, was in effect identical to the Civil Rights provision. These were the observations given. These were the observations set out in our brief. Now, we submit that it was not the intent, that the Fourteenth Amendment was not the intent -- proposing the Fourteenth Amendment, that such Amendment would prohibit state anti-miscegenation laws. Now, they have come forth with the idea -- well, this argument was thrown aside with Brown. But, we can distinguish Brown and Brown itself well sets out how it's distinguished. The rationale of Brown makes its own distinguishing feature. That rationale is that education has developed and it is no longer like it was then, and the intent then applied to something that is no longer even in existence today because it has so changed. And, the intent then is not controlling when the Fourteenth Amendment was passed because education has developed to such a place where it is no longer the same beast and the intent to control it -- that was controlling it to the former beast is no longer controlling as to this newborn beast, but what about marriage? There has been no development in marriage. There has been no development in marriage and be comparable to education. There has been no development at all. It is the same institution, and the intent that was controlling then must control now. And, if we are to give the legislature the right of way in this area and recognize that intent, that intent which was then should be given recognition today and it does not matter what we ourselves, as members of a judiciary or Bar, believe should be done in the legislative branch. The thing is that they didn't intend that that be done, and it wasn't done. And, we submit that this is not ruled by the educational cases. Now, they have brought in the general cases to do with prohibitions of boxing, the prohibitions to golf matches where the prohibition was to prohibit Whites and Negroes from engaging together in this particular sport. But in each of those cases, that was under the Brown decision going to separate facilities are inherently unequal, and please, I hope I can get this analogy clear. In Brown, the statute prohibited, they're attending the same schools but it could have prohibited them from studying together and have had the same effect. By prohibiting them from studying together, it would have resulted in there having separate facility at the schools. Under these athletic cases where they are prohibited from going into golf matches in city courses together, it wasn't limited to city courses but it concern city courses, the effect is -- where they were prohibited from boxing together under a state organized boxing games, state facilities in the boxing, the idea was that the effect of that was to cause the facilities to be separate just like, if under the Brown decision, the statute had prohibited them from studying together. They would not have made any difference in the decision but, what about marriage? The rationale is not applicable there because, with interracial marriage, there is no separate facility. It is the same facility denied to each. It's the same facility denied to each. Now, they say that the idea of voting was guaranteed by the Fourteenth Amendment. We know the Fifteenth was brought in. Now, as far as the Fourteenth application, it has been given -- it's been deemed by this Court to give equal rights of voting, but the arguments given by Howard of Michigan did not say it didn't give equal rights of voting. It just said it didn't guarantee voting. The voting was said to be guaranteed by the Fifteenth which was found necessary to be enacted later because the Fourteenth didn't guarantee this right. As far as the jury question, it says that --
Earl Warren: May I put a --
James G. Mahorner: Excuse me.
Earl Warren: Hypothetical to you, please?
James G. Mahorner: Yes, sir, absolutely.
Earl Warren: Suppose the State of Florida had a law which prohibited Whites from visiting the homes of Negroes for the purpose of having meals together and vice versa, prohibited Negroes from visiting White homes for the purpose of having meals together, would there be any legal distinction between that kind of a statute and this one?
James G. Mahorner: Yes, sir, Your Honor.
Earl Warren: Would you --
James G. Mahorner: I submit there would be, and --
Earl Warren: Would you tell me what the difference is?
James G. Mahorner: The difference there is that they're each denied different things and one is given one thing and one is given another by the very terms of the statute itself. The terms of the statute give one person a right in one and one the right in the other, but in this interracial statute, it doesn't give one a right in one and one a right in another. It prohibits both the interracial marriage and that is what's prohibited. And, we submit that it may well be argued that these two aren't distinguishable, as suggested -- not as suggested but in regards to the question put forth by the Chief Justice. But, we submit that they are distinguishable because one involves the different facilities, but here, the facility is the same. And, to have the state say “You are excluded from this area and you are excluded from this area” is a different aspect than to say, “You are both excluded from this area”, and that's --
Earl Warren: Well --
James G. Mahorner: -- what's involved here.
Earl Warren: Maybe I -- maybe I can add another element to it then, suppose that it made both Negroes and Whites violative of the law wherever they assembled in the home of each other --
James G. Mahorner: Well --
Earl Warren: -- for the purpose of dinning together.
James G. Mahorner: It would --
Earl Warren: Now, does that --
James G. Mahorner: Yes, sir, I understand what you're saying. And we submit that that is still distinguishable. The thing that would be on point directly would be if they took a particular house in the city square and said nobody can go in that house. And, that's what they've done here, and that is not distinguishable and anything --
Earl Warren: No --
James G. Mahorner: -- else is distinguishable.
Earl Warren: No, have they said that? They haven't said that, in this case, that no one can do that. This is just the point of the case, it seems to me, they said, “No Negro and no White can -- can engage in this context”. They haven't said that -- that no one can --
James G. Mahorner: No --
Earl Warren: -- engage in that context.
James G. Mahorner: Sir, Your Honor, I think the question is very pertinent. It has never been approached directly in their brief but I find some weakness in the fact that it's limited to only two races rather than all races. But, it seems that the Florida legislature has taken the problem which they had and it did not concern Chinese and it may also be presented that they conceived of only two races, the Negro and the White. And that others may conceive it more, but they conceive it two. And, that as far as they were concerned, they have adopted the argument that there were only two races. But a people may differ, that maybe there are three, and some say there are five, and I think one only says there's six. But here, they have conceived of it as two, as everybody included in two races, and the -- both races were equally prohibited from the same house and I do think that the strongest argument they could have presented was to point out the Chinese were the favored group, but that's not the argument presented, but I do think it has great merit, and the Court should consider that argument. But all I could say, and I've put some thought on it, that this legislature of Florida, be it in its power, has said that there are two races and that those of one cannot enter marriage and those, the other, that there is only one possible house and that's this house and everybody is prohibited from that, and, it's like a building, or a square, or where have you and it's just all (Inaudible).
Earl Warren: Could they do -- they do the same with Jews and Gentiles, as they've done in this case?
James G. Mahorner: No, sir, because --
Earl Warren: Why?
James G. Mahorner: The federal Constitution did not -- would simply intent -- could not support not prohibiting Jews and Gentiles but the intent set out by the very record itself supports the idea that this constitutional provision permits this very type of statute, this statute to do with Negro and White, and this is the statute discussed. And no one could come up with the same argument has to do with Jews and Gentiles, but the thing or this intent set out has to do with Negro-White and that was the intent expressed just prior to the passing of the Fourteenth, within two months, and the analogy of adopting what it already proceeded and was formally discussed in regards to such intent. And so, we submit that it would -- you could not make the same argument in relations to Jews and Gentiles even though each church of both may interfere with the marriage with the other. But, as far as the state, it could not be done.
Speaker: (Inaudible)
James G. Mahorner: I had mis --
Speaker: (Inaudible)
James G. Mahorner: If that was the question, I had misconceived it. Did I understood that it was --
Speaker: (Inaudible)
James G. Mahorner: That no Negro or White could --
Speaker: (Inaudible)
James G. Mahorner: Right. There, we have a clear case of a property right. That has already been discussed in former cases dealing with like Shelley v. Kraemer or with a statute -- a city ordinance prohibiting living in certain areas. Those would be the same. The -- it would be the same aspect and it's prohibiting one from utilizing the very property right, a real property right, that he has and it's recognized under the Constitution. They might be able to do that if they found some kind of disease that it's only transmitted between the two, but even if they did that, they might well had to pay for sort of an imminent domain payment for the taking of the property right.
Speaker: (Inaudible)
James G. Mahorner: Yes, sir, absolutely. But --
Speaker: Is there any way to distinguish (Inaudible)?
James G. Mahorner: This case is distinguished because it is a real property right to have in your home whom you won't, whom you wish and that is a real property right and quite within the intent of the federal Constitution, the Fourteenth Amendment. But, the argument set out, I think, may clearly indicate that they never intended that this constitutional Amendment would prohibit interracial marriage statutes. And, if that was their intent, I feel we must honor it, no matter how important it is to us, if that was their intent. Now, if we can fairly conclude they didn't intend that, that's one thing. But, if we can only conclude that they did intend it this way to favor my particular client, to let him enact the state anti-miscegenation statutes and they say -- if that's so, we find that important to us, I don't think we can change it here, and that's the difference. And, it's not important to that constitutional provision in regards to the historical facts surrounding it that the state be prohibited from telling one man that he can't have another man on his property.
Earl Warren: Well, may I pursue that just one -- one question further, Mr. Mahorner. Suppose that they were assembled and eating under the statute in a building that wasn't owned by either of them, either the Negroes or the Whites in -- that were in question but they were assembled for the purpose of dinning together, would you -- would your property argument still prevail?
James G. Mahorner: I would say like the interracial -- like the restaurant cases?
Earl Warren: Well, no. We won't take -- we won't take a restaurant. Let's say they were in a neighbor's house and there were both Whites and Negroes there, and they were prosecuted under the -- under the statute --
James G. Mahorner: The argument still --
Earl Warren: -- but neither of them owned -- neither of them owned or had any interest in the property whatsoever.
James G. Mahorner: The argument still prevails because if the third party did not want them on there, they could be prosecuted. And, if he did want them on there and they could not come on there because of the statute, then his rights are again interfered with.
Earl Warren: His rights aren't -- aren't involved in a case where he isn't -- where he isn't prosecuted.
James G. Mahorner: Sir, if they can prosecute a guest, if you have them on, I submit that it's the same limitation on your property right as if they could prosecute you for having them on.
Arthur J. Goldberg: (Inaudible)
James G. Mahorner: Okay, there, we go to a moral concept. Under the state -- under the state right to prohibit interracial or non-interracial commingling of sexual -- of the sexes in such a manner that it may produce or is conducive that has a high potential of producing illegitimate offspring, and that becomes a different concept. I think that if they could prohibit a man with typhoid from coming onto your property, under the same concept, without interfering with your property right. But there, you get under --
Arthur J. Goldberg: The property statute has nothing to do with sexual intercourse.
James G. Mahorner: It does have to do with sexual intercourse, Your Honor. It does --
Arthur J. Goldberg: (Inaudible)
James G. Mahorner: Now, let me not mislead you. Let me clarify because my answer may not really be an entirely response to your question. There is no case in the State of Florida which indicates that 798.05 does not require -- which holds the 798.05 does not require proof of intercourse. However, the state felt that it would be entirely unfair if they take that position because the cases indicate by this, Wildman v. State, 257 So.2d. There is a prosecution under both 798.02 and 798.05. They said that, in 798.02, they had held that intercourse was necessary. They did not make any finding as to 798.05. They didn't say that they didn't hold it, but I think there's a fair inference that they don't require intercourse in 798.05 and I didn't feel that I could argue this. So, I think, on a strict and logical position maybe it would hold up. But the idea is, though this statute does not require the proving of a particular intercourse anymore than some divorce statutes that are -- of course the Courts require that you prove the adultery by an intercourse even though that's an element of adultery. All you have to show is they have potential position, and for a man and a woman to live in the same room continually, night in and night out, I submit that is a position of the highest potential.
Arthur J. Goldberg: (Inaudible)
James G. Mahorner: Yes, sir, I agree that, in this case --
Arthur J. Goldberg: (Inaudible)
James G. Mahorner: In this -- in this case, they requested no reference and he made no reference, but that is not a holding specifically that negates that this statute does not require intercourse, but let me say that I -- that would be my considerate opinion that the statute would not. I'm just saying that there is no holding that specifically holds that this statute, 789.05, does not require the element of intercourse.
Potter Stewart: Of course as a matter of reading the words, this statute would apply to a mother and her son occupying the same room if the mother happened to have a Negro husband, in another state, the son therefore would be half-Negro, the mother would be White, wouldn't it?
James G. Mahorner: That's well reasoned and I -- I have -- I have not considered it and I could not give an answer, Your Honor. I just could not give an answer to that.
Potter Stewart: That could apply, isn't it, by its terms?
James G. Mahorner: As far as I can see, the statute does apply. I think the question is well put forth. Now, as regards to the question of whether the actual question of interracial marriage is present in this case, we submit that it is not present for this reason. First, it arose by -- it was never in the case until the judge instructed the jury and he instructed the jury that these defendants could not contract a common law marriage in this state. They could not contract a common law marriage in this state. Now, in reference to what was submitted by Justice Stewart, Florida recognizes marriages outside the state between Negro and White. If the person gets married outside the state, the marriage is fully recognized, and if this would make an exception, it well could. I have not studied out the possibility like I was defending such client as well-possible as since the marriage is recognized in a manner of law and the children are legitimate, that they'd -- it'd be well an exception under the statute and they could live together in the same room. But, the only way it's limitation on the defendants was that he could not contract a common law marriage in the state. It's not that he could not contract a formal marriage. It was not that he could not go out of the state and contract either formal or a common law marriage. It was strictly the common law marriage in the state. There was no objection made to that instruction, none whatsoever. Now, they've given the (Inaudible) as the only -- as this Court proposition, they didn't have to object because when you attack the statute, then you don't have to object to an instruction that goes to interpreting the statute. But, the weakness in that argument is that they were not attacking the statute concerned in the instruction. They were attacking a statute that had nothing to do with anti-miscegenation. And therefore, the (Inaudible) exception to the requirement of the instruction is not applicable here because these people were not attacking the uncon -- the miscegenation statutes of Florida as unconstitutional in this case. And, this instruction was to a collateral aspect and was not directly raised by a motion to quash which attacked directly 798.05, which was not concerned in the instructions. So, there is no ground to overlook the fact that they made no objection to this instruction and Section 918.10 Florida statute sets out the Court should not consider as instruct -- the question of whether the instruction is erroneous, should not consider on appeal whether it is erroneous -- the question is whether is erroneous if there was no objection made to it, and the exception is not applicable here. Now, furthermore, Florida does not reverse cases just for error, they reversed only if the error was harmful. Now, let's assume for the moment that the instruction was erroneous and it deprives them of the defense of a common law marriage. Well, that was only harmful if they were entitled to that defense. And if the burden was on them to prove it, then -- and they did not prove it, they were not entitled to that defense. And the -- we have submitted at least five cases on the proposition, one from this Court concerning a prosecution for an unregistered still and the Court held that the federal government did not have to prove that the still was unregistered, that the burden was on the defendant to show that it was registered. And then, we go into cases just about squarely on point, and that's Pace v. U.S. which concerned -- concern a prosecution under the Mann Act. And in that case, defendant was prosecuted for taking a woman across state lines for immoral purposes to which -- to pay her to engage in sexual intercourse with. And when it came up on appeal, the question was presented, there was no proof that these parties were married -- were not -- were not married and that if they had been married, the conduct would not have been immoral and that it was on -- the burden was on the prosecution to prove the immorality of the conduct, and they had not done so. And this federal court answered, the Circuit Court of Appeals answered that the burden in a case involving a defensive marriage is on the defendants because they have peculiar knowledge as to whether a marriage exist and it is impossible for the prosecution -- impossible for the prosecution itself to prove that these people have never married anywhere in the world at any time. And, this same concept is recognized by no lesser work than CJS 53 lewdness -- 53 CJS involving lewdness in Section 5, and the same principle is set forth there. And this isn't an unusual principle.It is a well recognized principle, and if -- if the burden was on them to prove it, then the state was entitled to this instruction. They were entitled to an instruction that the burden was on the defendants and they were entitled to an instruction that as a manner of law, no proof have been given. And, the defense would have been deprived of this defense of marriage by that set of instructions, and what harm is it that they were deprived for the same defense that they could have been correct -- could have been deprived for, for a correct reason when they were deprived of it, for the purpose of argument, for an erroneous reason we'll assume, to with the validity of Florida miscegenation provisions or the application of Florida miscegenation provision. And so we submit that under that rationale, the case is not before the Court. It's not before the Court because they are to object. And, we would like to emphasize first, before we go on, that these defendants should not be permitted to use this case as a general fantasy of what they conceive of the social wrongs or a vehicle that attack everything. If the statute on which they're prosecuted was unconstitutional, our argument with the defendants has ceased and they are with it, and there is no real issue. Our argument is ceased. They'd have their remedy and there is no issue between the defendants and the State of Florida. If the Court -- if the Court would have to go on and keep the case into effect to reach this, then we submit that only one issue should be reached in this case, one or two but we -- if they determine that the statute is unconstitutional under which these people were prosecuted, the question of miscegenation would arise.
Potter Stewart: Well, Mr. Mahorner, can you conceive of this -- of an opinion by this Court holding this particular criminal statute unconstitutional which wouldn't almost a fortiori imply that any anti-miscegenation statute was unconstitutional?
James G. Mahorner: Yes sir, I can. I should answer this accordingly.
Potter Stewart: It's not -- now, forgetting the vagueness around it?
James G. Mahorner: No, I understand that.
Potter Stewart: Forgetting the vagueness --
James G. Mahorner: I understand -- I understood what you meant. If a constitutional prov -- in setting up a constitutional provision, the legislature clearly indicates their intent that they don't mean it to affect one area. But they'd failed to indicate the intent that it's not to affect another area. The Court might well say that we'll give the words a logical application in this area where there was no expression of intent, but we can't carry it over in this other one. Now, where is that applicable here? They haven't even given no clear -- they've given -- by a reference, you might adopt the same rationale over, but they gave no clear discussion of state statutes prohibiting this general intercourse or prohibiting general cohabitation. They went directly to state's statutes prohibiting miscegenation and there we submit the intent is controlling and it may not be controlling as the other. And we may feel we can do one thing, and we cannot do other.
Speaker: Alright, I just have one question for you which is just a little bit reverse of Justice Stewart's. Supposing your premise is accepted namely, that because of this legislative history, miscegenation statutes were excluded from the reach of the Fourteenth Amendment so that a miscegenation statute, so far as the federal Constitution is concerned, it would be within the power of the state. Why wouldn't it follow a fortiori that the state had power equally to apply racial considerations to an elicit relationship or a relationship of this kind where the parties weren't married?
James G. Mahorner: Your Honor, I indicated that you could well, by reference, bring it over. I was only answering the question of Mr. Justice Stewart in regards to the possibility of distinguishing. But one -- you have to bring it over by reference and one is direct, and that's the only example we were given as a possibility. We don't argue that it shouldn't be taken over by reference. We have even suggested in our brief that the power to prohibit marriage is nothing but the power to prohibit sexual relations or to refuse to sanction them, and that they are closely related -- the punishment of unsanctioned sexual relations are closely related to the power to prohibit marriage and that maybe they should be carried over. And I think -- I think it's an excellent argument. I think the better rationale is that if the stat -- the Section 14 of the federal Constitution did not mean to prohibit miscegenation, it was their intent that those statutes could go ahead, I think it's excellent to say that they -- I mean, it's an -- that you can reasonably transfer that over and say that they did not mean to interfere with these statutes that prohibited specific conduct between Negro and White. But, we submit, there is a possibility of distinguishment.
Speaker: Supposing you had no legislative history at all.You just had the Fourteenth Amendment. The words --
James G. Mahorner: We had --
Speaker: Wait a minute, the words of it, if I may, or supposing that your argument on the legislative history is rejected, what's your position then?
James G. Mahorner: If my argument of the legislative history is rejected and you decide -- I would, first, have a position advocated by Pace v. Alabama, and I would feel that that would have to be rejected too. And, the -- we submit that the Naim is possible support because there, you found there was no federal question after the state found the party were so-related. They still had the question before the Court as to whether the state could prohibit interracial marriages, and you found there was no federal question, so we submit that support. And these cases are going to have to be overruled. So, you're going to have to, first, reject the argument as to the legislative history and reject their use of the words there in the direct argument before the whole group. And you're going to have to clearly reject the rationale of Pace and you may have to reject Naim and you will have to set aside Stevens -- he'll of course be set aside, Stevens v. U.S. which was decided in 1944. All the precedent today from the federal judiciary supports the proposition the states can enact these statutes, way back to Kenny v. -- ex rel. Kenny, Tuddy (ph), and v. State and so forth, all of them. There's no proposition in the federal courts saying the states cannot. All of them support the idea that they can enact state anti-miscegenation laws and all these things would have to be set aside. They each represent some judicial barrier and these barriers would have to be stepped over. The rationale is given, contemporaneous with the enactment of the Fourteenth Amendment, will have to be rejected in Pace. Now, they submit that Pace is so old that it no longer has any weight. We submit that the closer the case is to the time of the passing the Amendment, and there's been no change in the particular subject matter involved. In other words, it's not education. It's marriage. There's been no change that many cases close to the passing of the Amendment carry a great weight, a great weight. Perhaps they have a better insight than any case after that can ever have because they were there and we aren't. Now, to the distinguishment between 798.05 and 798.02 has taken the proposition that there is an invidious discrimination here in these two statutes, between 798.05 and 798.02. Section 798.02 -- 798.02 prohibits -- prohibits lascivious cohabitation in general and provides for a two-year maximum sentence, and it's a felony and it would be applicable to White-White and Black-Black. Section 798.05 prohibits cohabitation between Negro and White couples and provides a maximum sentence of one year. So, we see that -- in one, we have a sentence of two years.In one, we have a sentence of one year. Now, both 798.05 and 798.02 aim at the same thing and that is preventing the offspring of illegitimate product, all illegitimate offspring. 798.02 prevents it, as held by the Courts, by prohibiting punishment -- by punishing acts involving living together and having intercourse. Section 798.05 apparently punishes just living together in the very same room. The Court -- we submit that there is -- as set out by Williamson versus Optical Company where they said that this discrimination must be invidious. We submit that there is no invidious discrimination. There is no invidious discrimination. There is discrimination, we admit, but one group has lesser sins, the other group has greater. That's one element, but the idea is to prohibit the same results and they have taken a mildly different approach and we submit the difference is not invidious, especially as applicable to these defendants where they receive a very light jail sentence 30 days, I believe, and a $250-fine with $24-Court cost. Now, the next is a question of ambiguity and I'll touch lightly on that. We have taken the position that there are multiple cases interpreting Negro. You go to words and phrases, you will see many cases interpreting that term and saying that it has a well-understood meaning. And, we submit that, where Florida has set it out by 1.01 with mathematical definiteness that certainly Florida should be not -- it should not be found to be at fault for ambiguity when cases, whether it set out no definition, have been found does not have the constitutional infirmity of ambiguity. We further submit that they abandoned this argument in Florida Supreme Court. We gave you copy of their brief to verify it. Section 3.71 of the Florida Supreme Court Rules provide -- specifically provides that where you fail to argue in your brief, you have abandoned the assignment of error and that's set out by cases cited in the brief. Now the last point doing with the Fourteenth Amendment, that is put in for one main purpose. It's to show the Court the effect of setting aside or an attack of long-established things we possibly have. If we were to set aside the Fourteenth Amendment, we would do away with a multiplicity of cases and change a lot of rights that have the general appearance that being vested at this time. If we threw away with this Florida constitutional provision, we likewise, do a wide variety of things. This does not just reach these defendants, it reaches other people who have taken property because their former relationship was illegal. People who are now think they're married may not be married. And, the same thing that applies to attack on the Fourteenth Amendment --
Potter Stewart: I don't see how that -- how could that happen, people who think they're married and then they're not?
James G. Mahorner: Okay, very simply, Your Honor. Let's say that I had a relationship with A and we both intend to get married and, ordinarily, the common law relationship would have arisen, except for the provision of miscegenation statute and -- or the Florida constitutional provision. And then, I go to B and I'm advised by my counsel that, “You don't have to worry about A. You don't -- you don't have to worry about a divorce. You can marry B”.
Potter Stewart: I see.
James G. Mahorner: I'm no longer married to B. I'm married to A.
Potter Stewart: It allows you to dessert your wife without -- a person who would otherwise be your wife without getting a divorce, probably.
James G. Mahorner: I beg your pardon, Your Honor? The person is not your wife --
Potter Stewart: It allows a man to dessert the woman who, if she were the same race, would be his wife without getting a divorce.
James G. Mahorner: Sir, first --
Potter Stewart: That's your point.
James G. Mahorner: -- lesson, it could be put that way. It could be put that way. It's -- it'd be the same way as if the statute required you to go before a minister --
Potter Stewart: Right.
James G. Mahorner: And take an oath to be married. And, before that statute was enacted, you weren't required to go before a minister and you did everything up to that point and you didn't do it. You didn't do the last thing required by the statute, and the Court would now say that this says that -- requires that a woman who ordinarily would be my wife is no longer my wife. It's the same application.
Potter Stewart: I -- I understand your point.
James G. Mahorner: It could be applied in numerous (Voice Overlap).
Potter Stewart: I didn't at first. You were --
James G. Mahorner: Now, I would --
Potter Stewart: You were emphasizing, Mr. Mahorner, in this part of your argument the tremendous importance, as I gather, to the State of Florida. This case and yet if, as you say, Florida recognizes interracial marriages contracted outside the state, is this really very important?
James G. Mahorner: Yes, sir, because a property passing had been set up under the present laws which have to do with -- we will recognize and we even got a case permitting inheritance from a marriage outside, but as the passing on from what would have been -- was not a marriage inside is held to be invalid and it will change what's vested and what's unvested. I don't know how many cases. As far as the idea of com -- contracting a later marriage, the counsel in the state informed their clients that they can't contract a later marriage when they married outside the state. But they don't inform them when they did marry inside the state. So, there's no -- there's no change there. Now --
Potter Stewart: Well, I understand your point as to the impact, great or small, upon existing statuses and property relationships but, as to the public policy of Florida or as to any future action in view of the fact that Florida recognizes, any kind of -- this kind of a marriage contracted outside the state, I find difficulty in seeing that this is really very important at all as a practical matter in contrast to the case like Brown against Board of Education to which you've been referring.
James G. Mahorner: Well, as far as the state itself is concerned -- I mean, like with the Fourteenth, if we set it aside, you might argue “Well, it won't touch anybody involved outside the country”, and that's true. And, as we set this Florida miscegenation statute, it won't involve acts done outside the state, but it never did. And in interpreting the Fourteenth, you never applied it to acts outside the country. And, interpreting our constitutional provision, we never applied it to acts outside the state. And therefore, as far as setting aside the Fourteenth, it won't affect far -- decisions outside the country. And we're setting aside this one -- affect far-reaching decisions outside the state, but the things is we've always been consistent there and the things that have been vested have been vested in light of that -- had been vested in light of that with the knowledge that if it was done outside the state, it was okay and if it was done inside the state, it was not okay. Now, I would like to submit one thing to the Court that I would -- I would not think it untoward to comment on it in the opinion, and that is that after the Civil War, the Thirteenth Amendment was adopted by all the states, whether they were southern or northern, and the states were considered in. And then, for purposes of proposing the Fourteenth Amendment, the states were denied their state senate seats -- or their federal senate seats, and their federal legislation. And, I think something should be put forth which will prevent a precedent that 10 years from now, if the body across the street gets angry or so forth and so on, that 51% of the members over there cannot count the 49%, that is the minority, and then propose a constitutional Amendment by two-thirds vote, the contents of which could be so favorable to the state such as to take away all power from the federal courts and put them in the state courts. The contents of which would be so favorable -- it could be so favorable to the states whether it'd be school, prayer, or what have you that they would quickly ratify and the only protection against such an unwarranted act is the requirement of two-thirds over here and that 51% cannot put out the other 49%. And that's what was done in passing the Fourteenth. The greater percent put out lesser percent and it was then proposed by the minority -- the group left and we should have some way of distinguishing that Act from a later precedent, the same thing can be done again. Now --
Speaker: (Inaudible)
James G. Mahorner: Yes, it is sir.
Speaker: (Inaudible)
James G. Mahorner: Your Honor, I have no other information other than that in the record itself. I was not down there and did not investigate on that.
Arthur J. Goldberg: There's some -- some other that -- statements of (Inaudible) American citizens from (Inaudible), I'm just curious.
James G. Mahorner: Well, I found that if I go outside the record, I have the tendency to intermingle my knowledge --
Arthur J. Goldberg: (Voice Overlap)
James G. Mahorner: -- (Voice Overlap) and I couldn't tell the Court things that I think are in the record and on -- I just try not to --
Byron R. White: Well, I think it's indicated in the record somewhere that he's from somewhere in the West Indies, Jamaica, I believe.
James G. Mahorner: It indicated that he had come from an island and I associate geographically and it was all in Florida or somewhere, but I don't remember where. But that, of course, would not change being Negro. Now, and last, I'd like to read one thing from Justice Harlan's opinion, the Elder, one thing, bring up one last point in deciding the case of Jacobson v. Massachusetts dealing with vaccination. And at that time, vaccination was thought by a large people -- a group of people to be important to their general concepts. And he said, in considering the validity of the vaccination statute, it was not compelled -- the legislature was not compelled to be the matter involving the public health and safety in the final decision of the Court or jury. It is no part of the function of a Court or jury to determine which one of two modes would likely to be the most effective for the protection of the public against disease. That was for the legislative department to determine in light of all information it could obtain. Here, there has been no evidence given in the Courts below attacking these statutes as beyond a legislative purpose, in particular, the miscegenation provision. There was no evidence presented to show that there was no legislative purpose here. And we submit that there is one clear legislative purpose that must be recognized and we may disagree with it but it must be recognized, and that is this. In Brown -- in Brown versus Board of Education, you recognize that the psychological impact on people was of such significance that you would guide -- you guided the law accordingly. And, what is the psychological impact in an interracial marriage? It's not to do with either parent. It's not to do with superiority-inferiority. The same argument would be made whether the Court before me went from Black on robes to whiter skin or White on robes to blacker skin. The thing is to do with the children. Youth individually, and I -- and we all know, that we like -- it's not a manner of like or dislike but we have a close affinity for the child or the grandchild that most looks like ourselves. We see our immortality spread in that group. Now, this isn't to deal with our right but it's to deal with a psychological grasp of the child by the grandparent or by other members of the family. The fact that he's identified through their concept of themselves, they associate with him and identify strongly with him and he has a strong psychological envelop that we know of -- that's so inherent in most families. And, where there are greatly distinguished physical features, this psychological grasping does not occur. And the state, as a legal -- as a legal parent, has a right to protect children from what may be a psychological effect. Now, we may say that it is not, but I think there's ample information to support the possibility that there is, and we aren't to conclude here with no evidence from below that we are right and they were wrong.
Earl Warren: (Inaudible) necessarily lead you to the point where you must say that the state could, in that manner, separate all races from -- from each other?
James G. Mahorner: Absolutely not, Your Honor, because ordinarily, one and one make two.
Earl Warren: I beg your pardon?
James G. Mahorner: Ordinarily, one and one make two. And in the school case, it's one and one make two. And in the golf case, it's one and one make two. And in the boxing case, it's one and one make two. But, in interracial marriage, one and one do not make two. It makes three or four or five. And this is three, four, or five -- that's not applicable to the other cases that's directly involved here and that's where we're resting it and that's why it's distinguishable.
Earl Warren: Couldn't you do the same with the Mongolian race?
James G. Mahorner: I don't understand the question. I'm sorry.
Earl Warren: Couldn't you just substitute the word “Mongolians” for Negroes in this statute, then sustain it on the same argument?
James G. Mahorner: The Florida legislature evidently --
Earl Warren: No, I didn't ask you what they evidently did.
James G. Mahorner: Yes, sir.
Earl Warren: I asked you if you couldn't sustain it from the same theory.
James G. Mahorner: I -- I would imagine you could.
Earl Warren: Well, then if you could do it for them, couldn't you do it for Polynesians?
James G. Mahorner: Your Honor, I agree that there --
Earl Warren: And go right down -- go right down the line, race for -- race for race?
James G. Mahorner: I don't think they're that -- I don't think there are that many recognized races, Your Honor. I -- but --
Earl Warren: Well, for the number -- at least to the extent of the number you would (Voice Overlap) --
James G. Mahorner: Within the well-recognized areas of races, I think they might and would be -- that would --
Earl Warren: And all, all of the recognized (Voice Overlap) --
James G. Mahorner: That would probably be three like --
Earl Warren: All the recognized races then, you submit, could be separated by -- by law in that way.
James G. Mahorner: Well, they have been -- in regards to the Indians, many times.
Earl Warren: I say. I just want to find out what your --
James G. Mahorner: Yes, sir, I believe they could.
Earl Warren: -- where your argument takes us.
James G. Mahorner: Now, I understand this. It could well be argued that they should advocate interracial marriage. There may be something supporting that, but we don't determine here ‘what is the wisest thing', the idea is if there's something a fairer reason to infer the possibility of fact existing to sustain this legislation, then such facts must be presumed until the record reflects that they are not there, and this record does not so reflect. Now, you've held that in several cases, the idea that -- well, one was Borden Products Company -- Borden's Products Incorporated versus Borden. But, the idea is that until the facts that could be there, show not to be there by the record, then the legislation should be sustained. I'm not arguing that later, in the next case, that they not -- may not put on ample evidence to show that, psychologically, the grasping out to the grandchild doesn't apply whatsoever that you love a colored child just as much, that you identify with just as much, and that the colored grandparent loves the White child just as much and identifies with them just as much. They might well show that later but, if they don't show that or if there's a reasonable assumption from the total evidence that it's to the contrary, then there's a clear legislative purpose in the state as a legal greater parent and -- heaven knows under our law it is, they can take from the natural parent very quickly, the legal greater parent from -- to protect these offspring and it has nothing to do with inferiority. Now one thing, believe me, I would make the same argument no matter what -- who I was before. Thank you. I would like to stay half a minute, Your Honor.
Earl Warren: Go right ahead.
James G. Mahorner: That --
Earl Warren: You have -- you have until the red light comes on, Mr. Mahorner.
James G. Mahorner: Thank you, Your Honor. I would just like to say in the way of philosophy that there has been a change today in the world, and that change is in physical sciences and there's been a vast improvement in their knowledge. And, today, we have great potential one to destroy the other. And eventually, it won't be limited to country.It will be possessed by the Forbes and the Rockefellers and people who would generally have intelligence, enough intelligence to understand well -- understand social concepts as well as financial. And today, we have several times than on the brink and the reason we've been on the brink is not because of the advancement of physical sciences. It's because the unbalanced cause by the lag of the social sciences and the duty of the social sciences is to give us such strong scientific rules of law or rules of personal relations that we can live together even though there's been such an upswing in the physical science area. And we think that this decision should come from a straight logical concept and we will readily concede that there's much logic against us, much. I do not think the strongest point against us is necessarily the idea of a mother being prohibited from living with its child since we recognized the marriage, I think that could be well a defense. But there are strong points against us. But, if the logic is in our favor regardless of the social desirability, we must have the opinion. We have -- we feel that there is a duty to offset any lag if we are to continue into existence, and there must be opinion after opinion from the Bar, the judiciary, and who have you setting up a strong social concept as equally scientific to that we see physically. Thank you.
Earl Warren: Mr. Coleman.
William T. Coleman, Jr.: May it please the Court. I thought I was in 1964, but for the last 10 minutes, I've almost been trembling because I haven't heard such come from a governmental body since Hitler used to make speeches indicating about the superiority of one race or justifying why Jews and Gentiles could not associate. I think this -- this statement reaffirms the judgment of this Court that separate but equal cannot exist in a democratic society. Certainly, to say that the justification for this law is that people in Florida want to be able to live presumably with a Negro woman but then, when they want to walk away, they want to be able to walk away, not give her property, not go through a divorce and yet be able to marry someone else, and that's the justification for this law. I'd like to say that since we have referred to or my friend has referred to Justice Harlan, the Elder or the former Justice Harlan, I think that we will rely upon his statement that the Constitution is colorblind. Now, with respect to the question of proof of the marriage in the record, if you will turn to page 82 and 83, you will find the only evidence in the record that the state could use or rely upon to show that the parties had been married previously. Now, with respect to the woman appellate, the sole evidence is that at one time, she was known as Connie Gonzales and another time as Connie Hoffman. And in each case, she was asked by the person that mainly testify, “Were you” -- testified, “Were you legally married to these persons?” And she said, “No”, that's the evidence. And as my friend said, apparently in Florida -- apparently they play a game of being associated with someone and you walk away because you're not legally married. Now -- and also, with respect to Dewey McLaughlin, the sole evidence is on page 82 where he was asked in 1961 whether he was married, single, separated, divorced, or a widower and he said separated, and I asked for the name of his wife and he said Willie Mae McLaughlin and he did not know her address. Now, this is in 1961. Certainly, almost in -- almost every state in the union within a year, you can go through a formal divorce. The state did not prove that. Now, I'd like to spend the rest of my time meeting the one argument which I think the state advanced and we should spend some time with, and that is the argument with respect to the Fourteenth Amendment. As I understand the argument, the argument asked that under the Civil Rights Act of 1866, certain things were included, certain things were excluded. Then thereafter, there was a judgment made to put the Fourteenth Amendment so as to protect what was in the Act of 1866. And he says that because he can point to a legislative history in the Act of 1866 that miscegenation was not covered or anti-miscegenation statute, that ergo it couldn't be within the range or the reach of the Fourteenth Amendment. I think you first should understand and realize when you examine his brief that he does not -- the state does not -- any place, and I repeat, any place point to any legislation with respect to the Fourteenth Amendment which says that the issue of anti-miscegenation was discussed. So, the -- all the legislative history is in the statute. So, it seems to me that his first burden is to explain in a way the fact that in the Fourteenth Amendment debate, there's no such discussion. I think that's conclusive. Secondly, as I understand his argument, he says, “Well, education wasn't discussed. Why? Because education at that time wasn't developed, but it got developed afterwards, therefore the Congress did not think about that”. Well, I happen to be involved in the 1954 decision and our friends on the other side gave us a lot of legislative history saying that schools were discussed. So, I don't think, when you start at the first part that you can say that the legislation was a -- the legislative history was absent. But more important, it seems to me the thrust of his argument is that if the item was fully developed at the time when the Fourteenth Amendment was adopted, then you have to be able to look in the legislative history and see what the resolution was, and the only -- in those things which were not fully developed, can you have the right now to determine what the Fourteenth Amendment should've mean. But, it seems to me that ever since Runney Mead in 1215, or whenever Runney Mead was and I'm pretty sure you could recall the date, that trial by jury existed and trial by jury I think predates public education and it probably predates anti-miscegenation as far as Whites with African Negroes are concerned. And it's clear that in the 1866 Act, Congress did not talk about juries and juries were not included, but nevertheless, we do know that the Court has determined that the Equal Protection Clause applies to jury selection. Secondly, I've read and heard about Rottenburg in England long before the Act of 1866, but yet we know just this last term, the Court met the issue on reapportionment. And I could go down and indicate a lot of things where they were developed much more in education in that particular problem. I also like to point out to the Court that as we understand the Fourteenth Amendment, when it was adopted, the country thought it pretty -- it meant pretty much what we think it means today but what happened, as a result of the compromise of 1877, that there was a drawing back on the Amendment. And I'd like to call the Court's attention to the case of Burns versus State which was decided in 1872, which is cited in our brief, by the Supreme Court of Alabama. And in 1872, the Supreme Court of Alabama had no trouble with -- when reading the Act of 1866 and also reading the Fourteenth Amendment to hold and to hold clearly that anti-miscegenation statutes were unconstitutional and it was only because of this Court's earlier decision which developed this doctrine of ‘separate but equal' which we all know now was not -- can no longer endure, that the states began to get the sophistication that perhaps we could save these laws. But I would suggest to you that you read this decision and you will find that the Supreme Court of Alabama had no difficulty. Now just one detail in the record, Mr. Justice Goldberg, when you asked about Dewey McLaughlin, he -- on page 56, it says he was born in Honduras and if my geography is correct, I think that's in Central America. And in closing, I would like to state as we started, that we think the decisions of this Court make it clear that any statute which mentions the word “race” and on that basis gives or withholds rights to American citizens is clearly unconstitutionally -- unconstitutional and that's basically what this case is about, whether you approach the statute under which these people were convicted or the anti-miscegenation statute.
Potter Stewart: Do you need to make quite so broad an argument? How about a statute that required segregation of races in a -- in a state prison?
William T. Coleman, Jr.: Well sir, I would personally think that statute -- that statute would be unconstitutional. I don't think that a person, because he happened to be convicted of crime A, should be deprived of what basically --
Potter Stewart: Of association with other races, is that it?
William T. Coleman, Jr.: Well, I don't think that --
Potter Stewart: Let us assume that the physical -- all the facilities were exactly equal, except we have this separation, that's all (Voice Overlap) --
William T. Coleman, Jr.: But sir, I -- I frankly don't think it's different. I'd like to say, in our State of Commonwealth of Pennsylvania, we've been able to convince the Attorney General that there should have been --
Potter Stewart: But that's not this case, but I was just testing out --
William T. Coleman, Jr.: No, no. I have -- I have no trouble at all sir.
Potter Stewart: (Voice Overlap) should need to make so broad argument.
William T. Coleman, Jr.: And I -- I don't depend upon association. I just depend upon the right of a man to be able to pick and choose and do what he wishes and that his race should be irrelevant. I don't say that you have to make people mix, but it seems to me the government -- government just can't tell a man and a woman or can't tell two people that based upon their relevant accidental consideration of race, that none of us could determine, none of us could choose, that on that basis, you could put me in jail, you can kick me out of school, or you can do anything else. Thank you.
Speaker: (Inaudible)
William T. Coleman, Jr.: I would think so, Your Honor. I would think --
Speaker: (Inaudible)
William T. Coleman, Jr.: I think it's irrelevant but I would -- with admirable candor, I think the State of Florida has said that we are right as we read the law, that -- that the laws are different.
Speaker: (Inaudible)
William T. Coleman, Jr.: That's -- on that point, that's the totality of the record. There are at least five places in the record where there's evidence for which I think a jury could find that there was a common law marriage.
Speaker: (Inaudible)
William T. Coleman, Jr.: Well, the problem -- if would look at the record sir, you will see that the person that tried the case -- the red light is on and I guess I have to --
Speaker: (Inaudible)
William T. Coleman, Jr.: Oh, that the person -- I think Mr. Pollak owes the Court a minute. I'm trying to give it back to you. But that the person that tried the case below asked for an instruction, No. 4, with -- on the issue of common law marriage, and the judge said, “I'm not going to give your instruction. I'm going to give my own”. And --
Speaker: (Inaudible)
William T. Coleman, Jr.: Oh, yes sir. Yes sir, as -- as Justice Stewart pointed out that if the appellants had been able to show that they had entered into a common law marriage outside of Florida, because they've both been domiciled outside of Florida, then the conflict rule of law -- and I think the Florida statute would say that they would've been married in Florida and the anti-miscegenation law didn't apply, and when you read the charter, I think that's quite clear. He said, “He gave the general instruction on common law marriage. He pointed out that the statute applied only outs -- only in Florida”, all the evidence to this fact that they were involved in a common law marriage dealt with the fact that they first met each other in Miami, Florida -- there was no evidence that they ever had been together outside of Florida. So therefore, he had to give the common law instruction under Florida --
Speaker: (Inaudible)
William T. Coleman, Jr.: Yes.
Speaker: (Inaudible)
William T. Coleman, Jr.: Yes. But then, he says that the Florida statute, and indeed the Constitution, says that Negro and White cannot enter into a common law marriage in Florida. And if you want to use the biblical expression, he gave it to me in one hand and he took away from the other.
Speaker: (Inaudible)
William T. Coleman, Jr.: Yes. He did, sir. I think he did.
Speaker: (Inaudible)
William T. Coleman, Jr.: Yes, well.